IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 01-60136
                          Summary Calendar



CRUZ MIGUEL SORIANO,

                                         Petitioner-Appellant,

versus

UNITED STATES OF AMERICA,

                                         Respondent-Appellee.

                       - - - - - - - - - -
          Appeal from the United States District Court
            for the Southern District of Mississippi
                    USDC No. 5:00-CV-296-BrS
                       - - - - - - - - - -
                         October 18, 2001

Before REAVLEY, DAVIS and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     Cruz Miguel Soriano, federal prisoner #09283-069, appeals

from the dismissal with prejudice of his petition seeking relief

under 28 U.S.C. § 2241.   The district court held, because Soriano

was challenging errors that were alleged to have occurred during

his criminal proceedings, his claims must be raised in a motion

filed pursuant to 28 U.S.C. § 2255 and that the district court

therefore lacked jurisdiction to consider such claims.   Soriano

argues on appeal that he is entitled to application of the

“savings clause” of § 2255 because his claims are based upon the

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 01-60136
                                  -2-

Supreme Court’s holding in Apprendi v. New Jersey, 530 U.S. 466

(2000).

     Soriano has failed to show that the remedies provided for

under 28 U.S.C. § 2255 are inadequate or ineffective to test the

legality of his detention.    See Reyes-Requena v. United States,

243 F.3d 893, 901 (5th Cir. 2001).    Accordingly, the district

court’s judgment is AFFIRMED.